717 S.E.2d 570 (2011)
STATE
v.
Darnell QUEEN-BEY.
No. 345P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Darnell Queen-Bey, Lompoc, CA, for Queen-Bey, Darnell.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of August 2011 by Defendant for Request for Review by the Supreme Court:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."